
	

113 HR 1729 IH: VA Claims, Operations, and Records Efficiency Act
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1729
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mrs. Kirkpatrick (for
			 herself and Mr. Coffman) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to provide the service
		  records of veterans to the Secretary of Veterans Affairs in an efficient,
		  electronic format.
	
	
		1.Short titleThis Act may be cited as the
			 VA Claims, Operations, and Records
			 Efficiency Act.
		2.Provision of service
			 records
			(a)In
			 generalIn accordance with
			 subsection (b), the Secretary of Defense, in consultation with the Secretary of
			 Veterans Affairs, shall make the covered records of each member of the Armed
			 Forces available to the Secretary of Veterans Affairs in an electronic
			 format.
			(b)TimelineThe Secretary of Defense shall ensure that
			 the covered records of members are made available to the Secretary of Veterans
			 Affairs as follows:
				(1)With respect to a member of the Armed
			 Forces who was discharged or released from the Armed Forces before the date of
			 the enactment of this Act, not later than 45 days after the date of such
			 discharge or release.
				(2)With respect to a member of the Armed
			 Forces who is discharged or released from the Armed Forces on or after the date
			 of the enactment of this Act, not later than 21 days after the date of such
			 discharge or release.
				(c)CertificationFor
			 each member of the Armed Forces whose covered records are made available under
			 subsection (a), the Secretary of Defense shall transmit to the Secretary of
			 Veterans Affairs a letter certifying that—
				(1)the Secretary of
			 Defense thoroughly reviewed the records of the member;
				(2)the information
			 provided in the covered records of such member is complete as of the date of
			 the letter;
				(3)no other
			 information that should be included in such covered records exist as of such
			 date; and
				(4)if other
			 information is later discovered—
					(A)such other
			 information will be added to such covered records; and
					(B)the Secretary of
			 Defense will notify the Secretary of Veterans Affairs of such addition.
					(d)Sharing of
			 protected health informationFor purposes of the regulations promulgated
			 under section 264(c) of the Health Insurance Portability and Accountability Act
			 of 1996 (42 U.S.C. 1320d–2 note), making medical records available to the
			 Secretary of Veterans Affairs under subsection (a) shall be treated as a
			 permitted disclosure.
			(e)Covered records
			 definedIn this section, the term covered records
			 means, with respect to a member of the Armed Forces—
				(1)service treatment records;
				(2)accompanying
			 personal records;
				(3)relevant unit
			 records; and
				(4)medical records
			 created by reason of treatment or services received pursuant to chapter 55 of
			 title 10, United States Code.
				
